

[exhibit101marksmithof_image1.gif]
5470 Great America Parkway
Santa Clara, CA 95054
www.aristanetworks.com







Mark Smith
XXXXXXXXXXX
XXXXXXXXXXX






November 2nd, 2012




Dear Mark,


On behalf of Arista Networks, Inc. ("the Company"), I am pleased to offer you a
full-time exempt position as Senior Vice President of Worldwide Sales
Operations, effective December 3rd, 2012 (the “Start Date”). You have until
November 5, 2012 to accept this offer, at which time it expires. The terms of
this offer are as follows:


1. Salary: The Company will pay you a salary of $275,000 per year in accordance
with the Company's standard payroll policies. In addition, starting with
Calendar year 2013, you will be eligible to participate in Arista’s WW SVP Sales
Incentive Plan (WW SVP SIP).


2. Benefits:  During the term of your employment, you will be eligible to
participate in all of the Company's standard health, vacation, and other
benefits covering employees. The Company reserves the right to change
the benefit plans and programs it offers to its employees at any time.


3. Stock: At the first regularly scheduled meeting of the Company’s board of
directors following the Start Date, it will be recommended that you be granted
nonstatutory options to purchase 300,000 shares of the Company’s common stock
(the “Stock Options”) pursuant to the Company’s 2011 Equity Incentive Plan (the
“Plan”) and individual stock option purchase agreement thereunder. The Stock
Options will be governed by the form of Stock Option Agreement attached hereto
as Exhibit A. Subject to the accelerated vesting provisions set forth in such
stock option agreement and in the Severance Agreement (as defined below), the
Stock Options will vest as to 1/5th of the shares subject thereto on the
one-year anniversary of the Start Date and thereafter as to 1/60th of the shares
subject thereto on the monthly anniversary of the Start Date, subject to your
continuing to be a Service Provider (as defined in the Plan) through each
vesting date. If your status as a Service Provider terminates for any reason,
the unvested portion of your Stock Options, after giving effect to the
applicable acceleration provisions, terminate as shall be set forth in the Plan
and the applicable stock option agreement. The Stock Options will have an
exercise price per share equal to the fair market value per share of the
Company’s common stock on the date of grant.


Your employment with the Company is “at-will”. This means that it is not for any
specified period of time and can be terminated either by you or by the Company
at any time, with or without advance notice, and for any or no particular reason
or cause. It also means that your job duties, title, responsibilities, reporting
level, compensation and benefits, as well as the Company’s personnel policies
and procedures, may be changed with or without notice at any time in the sole
discretion of the Company. Notwithstanding the foregoing, you may be entitled to
accelerated vesting and other severance benefits in the event of a termination
or change in the nature of your job, all as set forth in the Restricted Stock
Purchase Agreements and the Severance Agreement.


This offer is conditioned on you signing the Employment, Confidential
Information and Invention Assignment Agreement (the “Confidentiality and
Invention Assignment Agreement”) and submitting the legally required proof of
your identity and authorization to work in the United States. By signing and
accepting this offer, you represent and warrant that you are not subject to any
other legal obligation that prevents you to be employed with or to provide
services to the Company.


        

--------------------------------------------------------------------------------



[exhibit101marksmithof_image1.gif]
5470 Great America Parkway
Santa Clara, CA 95054
www.aristanetworks.com







The Company intends that all payments made under this letter agreement be exempt
from, or comply with, the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended, and any guidance promulgated thereunder (“Section
409A”) so that none of the payments or benefits will be subject to the
additional tax imposed under Section 409A, and any ambiguities or ambiguous
terms herein will be interpreted to so be exempt or comply. You and the Company
agree to work together in good faith to consider amendments to this letter
agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to you under Section 409A. In no event will the Company
reimburse you for any taxes that may be imposed on you as a result of Section
409A.


On the Start Date, you and the Company will enter into a Severance Agreement
dated as of the Start Date in the form attached hereto as Exhibit B (the
“Severance Agreement”). This letter agreement, the Severance Agreement (when
entered into), the Confidentiality and Invention Assignment Agreement, and the
Restricted Stock Purchase Agreements (when entered into upon grant of the
respective stock purchase rights) set forth the terms of your employment with
the Company and supersede any prior representations and agreements, whether
written and oral.  This letter agreement may not be modified or amended, except
by a written agreement, signed by both you and the Company. This letter
agreement is governed by California law. If any provision of this agreement is
held invalid or unenforceable, the remaining provisions shall continue to be
valid and enforceable


Mark, I look very much forward to working with you.


Sincerely,






/s/ Jayshree Ullal
Jayshree Ullal
President & CEO






Accepted:
By: /s/ Mark Smith______
Date: 11/2/12____________


        